DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-33 are pending.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 3, 5-7, 11-12, 14-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolar et al. (hereinafter “Kolar”) – US 2016/0261205.

Per claim 1, Kolar teaches a detection circuit of power circuit, comprising:
an abnormality detection circuit coupled to an input terminal or/and an output terminal of said power circuit, an input power supplied to said input terminal, an output power supplied to said output terminal, said abnormality detection circuit controlling a plurality of paths from a plurality of energy storage elements of said power circuit to said input terminal and said output terminal, said energy storage elements storing the energy of said input power for generating said output power, and said abnormality detection circuit detecting a state of said input power or/and said output power and switching off said path from a portion of said energy storage elements to said input terminal and said output terminal (A power converter circuit comprises a first power converter 10, DC link capacitors 11, a second power converter 20, and switches 311, wherein a voltage input Vin is provided at the first power converter 10 and a voltage output Vout is provided at the switches 311 (Fig. 92, ¶396-404).  A failure management unit 310 is further provided and is configured to monitor the output voltage Vout (¶408).  If the detected output voltage Vout is below a predefined threshold, the failure management unit 310 is configured to selectively open a switch 311 (¶408-409)).

Per claim 3, Kolar teaches the detection circuit of power circuit of claim 1, wherein said abnormality detection circuit comprises: a power detection circuit coupled to said input terminal or/and said output terminal, detecting a voltage level of said input power or/and said output power, and generating a detection signal; and a control circuit coupled to said power detection circuit, and switching off said path from said portion of said energy storage elements to said input terminal and said output terminal (A failure management unit 310 is further provided and is configured to monitor the output voltage Vout (¶408).  If the detected output voltage Vout is below a predefined threshold, the failure management unit 310 is configured to selectively open a switch 311 (¶408-409)).

Per claim 5, Kolar teaches the detection circuit of power circuit of claim 3, wherein when said power detection circuit detects a voltage level of said output power, said control circuit switches off said path between one or more of said energy storage elements and said output terminal according to said detection signal (If the detected output voltage Vout is below a predefined threshold, the failure management unit 310 is configured to selectively open a switch 311 (¶408-409)).

Per claim 6, Kolar teaches the detection circuit of power circuit of claim 3, wherein when said power detection circuit detects a plurality of voltage levels of said input power and said output power, said control circuit switches off said paths from one or more of energy storage (A plurality of output voltages are monitored over time and if the detected output voltage Vout is below a predefined threshold, the failure management unit 310 is configured to selectively open a switch 311 (¶408-409)).

Per claim 7, Kolar teaches the detection circuit of power circuit of claim 3, wherein said abnormality detection circuit comprises a logic circuit coupled to said control circuit; said control circuit generates a plurality of enable signals according to said detection signal; and said logic circuit switches off said paths from said portion of energy storage elements to said input terminal and said output terminal according to said enable signals (If the detected output voltage Vout is below a predefined threshold, the failure management unit 310 is configured to selectively open a switch 311.  An “enable signal” would be a signal which switches off a switch 311 (¶408-409)).

Per claim 11, Kolar teaches the detection circuit of power circuit of claim 1, further comprising a plurality of switching circuits coupled to said abnormality detection circuit, said energy storage elements, said input terminal, and said output terminal, wherein said abnormality detection circuit controls said switching circuits for switching said path from said energy storage elements to said input terminal or/and said output terminal (Switches 311 are controlled by the failure management unit 310 to control the connection between the input voltage Vin and the output voltage Vout (Fig. 92; ¶408-409)).

	Per claim 12, see the rejection regarding claim 1.
Per claim 14, see the rejection regarding claim 3.
Per claim 15, see the rejection regarding claim 7.
Per claim 19, see the rejection regarding claim 11.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 4 is rejected under 35 U.S.C. 103 as being obvious in view of Kolar and Chen et al. (hereinafter “Chen”) – US 2013/0193981.

Per claim 4, Kolar teaches the detection circuit of power circuit of claim 3.  However, Kolar is silent on the circuit wherein when said power detection circuit detects a voltage level of said input power, said control circuit switches off said path between one or more of said energy storage elements and said input terminal according to said detection signal.
In contrast, Chen teaches a switched capacitor comparator circuit wherein the difference between an input voltage and a reference voltage is used to determine failure of circuit components (¶12).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the circuit of Kolar such that the voltage level of the input power is detected.  One of ordinary skill would make such a modification for the purpose of determining whether circuit components have failed (Chen; ¶12).

Claim Objections
7.	Claims 2, 8-10, 13, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Per claim 8, the prior art of record is silent on the detection circuit of power circuit of claim 3, wherein said control circuit controls said path between one or more of said energy storage elements and a charging power source according to said detection signal; said charging power source charges said one or more energy storage element to generate a voltage under test; and said power detection circuit detects said voltage under test.  Claims 9-10 are consequently objected due to their dependence on claim 8.  For the same reason, claim 16 is objected to as it is similar in scope to claim 8.  Claims 17-18 are consequently objected due to their dependence on claim 16.  

Allowable Subject Matter
8.	Claims 20-33 are deemed allowable for the following reason.  In particular, the prior art of record is silent on the isolation terminal as required by independent claim 20 and inherited by dependent claims 21-33.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787.  The examiner can normally be reached on M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAS A SANGHERA/Examiner, Art Unit 2852